DETAILED ACTION
*Note in the following document:
1.  Texts in italic bold format are limitations quoted either directly or conceptually from claims/descriptions disclosed in the instant application.
2.  Texts in regular italic format are quoted directly from cited reference or Applicant’s arguments.
3.  Texts with underlining are added by the Examiner for emphasis.
4.  Texts with 

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is in response to applicant’s amendment/response file on 28 June 2022, which has been entered and made of record.  Claims 1, 9, 11-12, 17, 22 and 24 have been amended.  No Claim has been added or cancelled.  Claims 1-14 and 17-28 are pending in the application.

Response to Arguments
Applicant's arguments, with respect to Amendments to the Specification to overcome Drawing Objection, see p.15, filed on 28 June 2022 have been fully considered and are persuasive.  The previous Drawing Objection is withdrawn after Specification being amended.
Applicant's arguments, with respect to Claim Objection to Claims 1, 9, 17 and 22 and 35 U.S.C.  §112(b) rejection to Claim 1-8, 9-14, 17-19, 21-24 and 27-28, see p.15, filed on 28 June 2022 have been fully considered and are persuasive.  The previous Claim Objections and 35 U.S.C.  §112(b) rejection are withdrawn after related claims being amended.
Applicant’s arguments, see p.15, filed on 28 June 2022, with respect to 35 U.S.C.  §112(f) Claim Interpretation have been fully considered but they are not persuasive.  Applicant argues terms, such as viewing device, information transmission device, and capture device, are used commonly to designate structure and not function (p.15 Section III Claim Rejections Under 35 U.S.C.  112 A).  The Examiner respectfully disagrees.  According to MPEP 2181, a 3-prong analysis is applied.  With respect to the first prong, a claim element that does not include the term "means" or "step" triggers a rebuttable presumption that 35 U.S.C.  112(f) does not apply.  When the claim limitation does not use the term "means," examiners should determine whether the presumption that 35 U.S.C.  112(f) does not apply is overcome.  The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term "means").  The following is a list of non-structural generic placeholders that may invoke 35 U.S.C.  112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." (MPEP 2181 1.A.).  The cited viewing device, information transmission device, and capture device are merely generic placeholders since the adjective “viewing”, “information transmission”, and “capture” have no structure but a function.  The viewing device, information transmission device, and capture device and further modified by functional language for displaying, for generating …, configured to capture … etc.  without sufficient structure, material, or acts for archiving the specified function.  Since they pass the 3-prong test, the 35 U.S.C.  112(f) is maintained.
Applicant’s arguments, see p.16-20, filed on 28 June 2022, with respect to 35 U.S.C.  §103 rejection to Claims 1-14 and 17-28 have been fully considered but they are not persuasive.
Regarding Claims 1/9 and reference of Valli, Applicant argues There are no teachings or embodiments in Valli where a user merely sees other users (e.g., as avatars) immersed in the virtual reality environment without being immersed himself (p.17 last two lines of the first paragraph).  The Examiner respectfully disagrees.
Valli discloses describes a mixed-reality telepresence system that combines real-time reconstructed meeting spaces into a combined synthetic 3D scene.  The present disclosure provides systems and methods for providing a telepresence system that includes a display of a real-time three-dimensional (3D) reconstruction.  The telepresence system permits video-like naturalness and enables remote sites to see a realistic 3D representation according to and actual viewpoint and movements in a virtual world ([0004]).  Valli further discloses displaying a virtual world which allows a user to interact with a virtual reality environment ([0022]: Embodiments that are described herein are designed such that user's interaction with a conferencing system permits real-time reconstruction of 3D views).  Valli discloses In some embodiments, the first perspective projection stream is displayed at a first time for a second participant, and the second perspective projection stream is displayed at a second time for the second participant, e.g.  if the second participant starts by viewing the first perspective projection stream from the first virtual viewpoint, and an input from at least one of the first or second participant causes the second participant to receive the second perspective projection stream from the second virtual viewpoint.  In other embodiments, the rendered first perspective projection stream is displayed for a second participant and the rendered second projection stream is displayed for a third participant, e.g.  various perspective projection streams of the 3D-data stream may be simultaneously displayed for different participants at different virtual viewpoints ([0044]).  Valli teaches the first and second perspective views are different and based on the viewpoint of the user (Refer to Fig.5-7 and [0039]-[0041]: FIG.  6 depicts a first perspective projection stream of a received 3D data stream of the virtual meeting space 500 from a viewpoint occupied by avatar 505… FIG.  7 depicts a second perspective projection stream of the received 3D data stream from a second virtual viewpoint occupied by avatar 515).   

    PNG
    media_image1.png
    593
    460
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    402
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    290
    544
    media_image3.png
    Greyscale

Valli further discloses In other embodiments, the second participant may be able to “walk” his/her avatar around the virtual meeting space for any arbitrary virtual viewpoint, or move around his/her remote site freely (also changing the virtual viewpoint ([0041]).   Therefore Valli indirectly teaches or suggests a first/second virtual reality environment including a first/second participant controlled asset (an avatar or a 3D reconstruction of the first/second participant, see [0045]: A user can select to appear as an avatar or a 3D reconstruction and transition between being represented as an avatar or a 3D reconstruction by interaction with a user interface) such that the presenter can interact with a first remote participant, via the first/second participant controlled asset in the first virtual reality environment without the presenter being immersed (the 3D reconstruction displayed within the virtual window 520) in the first virtual reality environment since it would have been obvious to a POSITA to incorporate the teaching of Valli and allow a remote participant to turn his/her viewpoint around to avoid see the virtual window 520 where the presenter’s image is immersed whenever the remote participant wishes.
In addition, Bridgeman discloses remote first person and third person views ([0069]) had already been known to a POSITA before the effective filing date of the claimed invention.  A first person view is without the user immersed in the virtual environment and a third person view is with the user immersed in the virtual environment.  Since Bridgeman’s reference is related to multi-user virtual reality remote training, which relates to networked collaboration and telepresence, the same field of endeavor Valli’s reference, it would have been obvious to a POSITA before the effective filing date of the claimed invention to combine the teaching of Valli and Bridgeman in order to give users more options for better remote training result.
Applicant further argues there is no teaching or suggestion in Valli relating to creating two (or more) different virtual reality environments and simultaneously displaying them to the presenter (or any user), without the presenter himself being immersed in any of the virtual reality environments.  Rather, each user in Valli sees a single combined synthetic 3D scene, while being a part of the scene itself (as an avatar and/or a 3D reconstruction) (p.17 second paragraph).  The Examiner respectfully disagrees.  Valli discloses simultaneous displaying two different environment ([0044]: In other embodiments, the rendered first perspective projection stream is displayed for a second participant and the rendered second projection stream is displayed for a third participant, e.g. various perspective projection streams of the 3D-data stream may be simultaneously displayed for different participants at different virtual viewpoints).  The simultaneous displaying two different virtual reality environments in one display has not been claimed.  Therefore Applicant’s argument regarding simultaneously displaying them to the presenter (or any user) is irrelevant.
Lastly the Examiner disagrees Applicant argument regarding the motivation of combining reference of Valli and Bridgeman (p.17 last paragraph to p.18 first paragraph).  Both of Valli and Bridgeman are regarding multi-user interaction in a virtual environment.  Both references are concerning about switching viewing perspective.  It would have been obvious to a POSITA to combine the Bridgeman with Valli in order to provide more user flexibility and training aid as taught by Bridgeman ([0004]).  Also see Examiner’s motivation for Applicant’s argument regarding to the limitation of where a user merely sees other users (e.g., as avatars) immersed in the virtual reality environment without being immersed himself (p.17 first paragraph) above.
Based on above reasoning, the Examiner maintains 103 rejection to Claim 1/9 and their dependent claims.
Regarding Claim 20, Applicant argues Valli fails to disclose limitation of locating the streaming asset within the virtual reality environment, the streaming asset comprising a secondary asset that a presenter is using, and locating a virtual asset corresponding to the secondary asset adjacent the participant controlled asset (p.19-20).  More specifically, Applicant argues Claim 20 requires locating a virtual asset corresponding to a real world secondary asset being used by the presenter in the virtual reality environment. In contrast, the cited portions of Valli teach either displaying an image of the real world object (e.g., desk) or displaying a random virtual object in the 3D reconstruction, neither of which correspond to displaying a virtual asset corresponding to an actual real world asset found in a captured image. In other words, Valli does not teach showing the same object at least twice (in the captured image and as an additional virtual asset) (p.20 second last paragraph).The Examiner respectfully disagrees.  
Valli discloses FIGS. 3A-3C show an exemplary embodiment of a reconstructed 3D view. In the views of FIGS. 3A-3C, a live human user may be depicted within a real background. FIGS. 3A-3C depict a user standing behind a desk with an object on the desk. In some embodiments the desk with the object on it may be part of the user's actual environment captured by a 3D video.  In some embodiments the desk with the object may be part of a virtually rendered environment, in the case that the user is a reconstructed avatar ([0032]).  Valli further discloses FIG.  5 depicts a top-down view of a virtual meeting space 500.  As shown, virtual meeting space 500 includes avatars 505, 510 and 515, as well as virtual window 520.  A meeting table is shown in the center of the virtual meeting space, however any virtual objects may be rendered within the virtual meeting space such as virtual chairs, plants, paintings, wallpaper, windows, and any other virtual objects known to one of skill in the art ([0038]).  Using Fig.6 as an example, the Examiner interprets the participant controlled asset as the participant’s avatar 510, the virtual region is the region Fig.6 displays; the one or more virtual assets that the participant controlled asset can engage with are the virtual desk and chair shown in Fig.6; the second asset that a presenter is using within the streaming asset is the actual desk from which the virtual desk is associated (the table shown in video displayed in virtual window 520); the virtual asset corresponding to the secondary asset adjacent the participant controlled asset is the virtual desk between the four avatars shown in Fig.6.  Therefore Valli teaches or suggests locating the streaming asset within the virtual reality environment, the streaming asset comprising a secondary asset (the actual desk) that a presenter is using, and locating a virtual asset corresponding to the secondary asset (the virtual desk shown in Fig.6 around which avatars 510 and 515 etc sit) adjacent the participant controlled asset (avatars 510, 515).  Based on above rationale, the Examiner maintains 103 rejection to Claim 20.
Regarding Claim 4, Applicant argues First, since Valli does not teach displaying the virtual meeting room to a presenter not immersed in the virtual reality world, it cannot teach presenting different perspectives of the virtual reality environment to the presenter and the participant.  Moreover, all the avatars and 3D reconstructions in Valli are perceived to experience the same virtual meeting room (p.20 last paragraph).  The Examiner respectfully disagrees.
For the first argument, see answer to Claim 1/9.  For the arguments that all the avatars and 3D reconstructions in Valli are perceived to experience the same virtual meeting room, see Fig.6 and 7 and [0039]-[0041].  Note Fig.6 is the perspective of avatar 505 and Fig.7 is the perspective of avatar 515.  Valli’s system supports different perspective views even within a same virtual meeting room ([0034]: The reconstructed views allow perspective changes to show natural depth cues, parallax, perspective and other depth cues when a virtual viewpoint is changed) and In other embodiments, the rendered first perspective projection stream is displayed for a second participant and the rendered second projection stream is displayed for a third participant, e.g.  various perspective projection streams of the 3D-data stream may be simultaneously displayed for different participants at different virtual viewpoints ([0044]).  Therefore the Examiner maintains 103 rejection to Claim 4.

Specification
The substitute specification filed 23 June 2022 has been entered.

	Claim Interpretation
The following is a quotation of 35 U.S.C.  112(f):
(f) Element in Claim for a Combination.  – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.  

The following is a quotation of pre-AIA  35 U.S.C.  112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, is invoked.  
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.  
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a presenter viewing device suitable for displaying … and an information transmission device in communication with a virtual reality environment generation system suitable for generating … in claim 1; a plurality of viewing devices, each of the plurality of viewing devices being suitable for displaying … , a capture device configured to capture … and an information transmission device in communication with a virtual reality environment generation system suitable for generating … in Claim 9; a viewing device suitable for displaying …; an information transmission device in communication with a virtual reality environment generation system suitable for generating …in Claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C.  112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C.  103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C.  102 and 103 (or as subject to pre-AIA  35 U.S.C.  102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C.  102(b)(2)(C) for any potential 35 U.S.C.  102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v.  John Deere Co., 383 U.S.  1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.  103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art.
4.  Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 21-24 and 27-28 are rejected under 35 U.S.C.  103 as being unpatentable over Valli (US 2017/0339372 A1) in view of Bridgeman et al.  (US 2019/0304188 A1).
Regarding Claim 1, Valli discloses a virtual reality system ([0004]: a mixed-reality telepresence system that combines real-time reconstructed meeting spaces into a combined synthetic 3D scene) for providing personalized 2-way interaction ([0022]: Embodiments that are described herein are designed such that user's interaction with a conferencing system permits real-time reconstruction of 3D views) between a live presenter (Fig.5: avatar 505’s owner) and a remote participant (Fig.5: the owner of avatar 510 or 515), the virtual reality ([0035]: a 3D virtual reality or augmented reality headset) system comprising:
a presenter viewing device suitable for displaying display information from one or more of a  plurality of virtual reality environments (Fig.4/6 and [0039]: FIG.  6 depicts a first perspective projection stream of a received 3D data stream of the virtual meeting space 500 from a viewpoint occupied by avatar 505.  The view in FIG.  6 is a first perspective projection stream from a first virtual viewpoint occupied by avatar 505.  A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500.  A 3D view such as the view of FIG.  6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505));
an information transmission device ([0059]: Various components of the system 1000 may have wireless transmit and receive capabilities and are able to be carried out by a wireless transmit/receive unit (WTRU).  Also see Fig.12: Transceiver 1220) in communication with a virtual reality environment generation system (Fig.10 system 1000 and Fig.12 server 1202, see [0069]) suitable for generating the display information for display on the presenter viewing device (Fig.12: Display 1228) defining the one or more of the plurality of virtual reality environments, each of the one or more of the plurality of virtual reality environments ([0005]: A virtual meeting site in a collaborative virtual environment may thus include a window to each remote meeting site, thus providing realistic views and natural depth cues when other participants in the meeting (who may be represented by an avatar in the virtual environment) change their viewpoint (the avatar's position) in the virtual meeting space) having a participant controlled asset ([0040]: avatar), and a streaming asset ([0034]: In some embodiments, the reconstructed views shown in FIGS.  3A-3C may be live video feeds of the user within the user's background) having updatable content based on a live presentation from the live presenter ([0040]: FIG.  6 depicts a single remote site as a reconstructed 3D view, and multiple avatars seated at a meeting table in the virtual lobby.  The avatars are free to be represented as sitting at the table, but are also able to move about the virtual lobby and into the reconstructed 3D view.  In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment, or as a real-time reconstruction in a virtual environment.  A real-time reconstruction means updatable);
one or more controls or sensors suitable to allow a user to interact with a virtual reality environment ([0043]: In some embodiments, the virtual viewpoint can be chosen by the users.  Additionally, the virtual viewpoint can correspond to user's eye positions… the user can change his/her virtual viewpoint with interactions with a keyboard or mouse, or any other similar action.  Valli does not explicitly recite including sensors.  Valli teaches or suggests that the user’s eye controls the virtual viewpoint.  Therefore Valli teaches or suggests a user is able to interact with the virtual reality environment through avatar’s line of sight.  It would have been obvious to a POSITA to include one or more sensors to monitor user’s eye position in order to update the virtual viewpoint according to user’s eye position);
a non-transitory memory containing computer-readable instructions ([0074]: the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor) operable to simultaneously display and adjust the display information in two or more of the plurality of virtual reality environment([0032]: The view is a high-quality 3D model or 3D-data stream created for each user in real-time.  [0042]: The virtual meeting room 800 includes a virtual lobby, and multiple 3D views, or cabinets, and is similar to the meeting room 400); and
a processor (Fig.10: Processor 1015 and Fig.12 Processor 1218) configured to process instructions for carrying out the following steps for simultaneously ([0004]: This disclosure describes a mixed-reality telepresence system that combines real-time reconstructed meeting spaces into a combined synthetic 3D scene.  The present disclosure provides systems and methods for providing a telepresence system that includes a display of a real-time three-dimensional (3D) reconstruction) adjusting and displaying information in two or more of the plurality of virtual reality environments ([0005]: A virtual meeting site in a collaborative virtual environment may thus include a window to each remote meeting site, thus providing realistic views and natural depth cues when other participants in the meeting (who may be represented by an avatar in the virtual environment) change their viewpoint (the avatar's position) in the virtual meeting space):
transmitting information related to position or activity of two or more of a plurality of participant controlled assets to the virtual reality environment generation system for subsequent transmission to be displayed at the presenter viewing device ([0032]: The view is a high-quality 3D model or 3D-data stream created for each user in real-time),
displaying, at the presenter viewing device:
a first virtual reality environment including a first participant control asset such that the presenter can interact with a first remote participant, via the first participant controlled asset in the first virtual reality environment, (Fig.6: note avatars 510 and 515 are interpreted as the first and second participant control assets),

    PNG
    media_image4.png
    598
    464
    media_image4.png
    Greyscale
   
    PNG
    media_image5.png
    490
    362
    media_image5.png
    Greyscale

receiving information related to the live presentation, converting the information to the streaming asset, embedding the streaming asset into: the first virtual reality environment for display to the first remote participant, and the second virtual reality environment for display to the second remote participant, and receiving information from the virtual reality environment generation system that updates the streaming asset content for display to the first remote participant and the second remote participant ([0039]: FIG.  6 depicts a first perspective projection stream of a received 3D data stream of the virtual meeting space 500 from a viewpoint occupied by avatar 505.  The view in FIG.  6 is a first perspective projection stream from a first virtual viewpoint occupied by avatar 505.  A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500.  A 3D view such as the view of FIG.  6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).  Notice Fig.6 shows a real-time virtual reconstruction in a virtual environment, see [0040], seen by the presenter represented by avatar 505 on his viewing device.  The presenter is able to see multiple other participants represented by avatars 510 and 515).
Valli discloses In other embodiments, the second participant may be able to “walk” his/her avatar around the virtual meeting space for any arbitrary virtual viewpoint, or move around his/her remote site freely (also changing the virtual viewpoint) ([0041]) and In other embodiments, the rendered first perspective projection stream is displayed for a second participant and the rendered second projection stream is displayed for a third participant, e.g.  various perspective projection streams of the 3D-data stream may be simultaneously displayed for different participants at different virtual viewpoints ([0044]).  But Valli fails to explicitly disclose displaying, at the presenter viewing device: a first virtual reality environment including a first participant control asset such that the presenter can interact with a first remote participant, via the first participant controlled asset in the first virtual reality environment, without the presenter being immersed in the first virtual reality environment and a second virtual reality environment including a second participant control asset such that the presenter can interact with a second remote participant, via the second participant controlled asset in the second virtual reality environment, without the presenter being immersed in the second virtual reality environment.  
However Bridgeman, in the same field of endeavor, discloses a system for multi-user virtual reality (VR) remote training ([0005]).  Bridgeman discloses in some embodiments, multiple users may engage in the same simulated environment.  A user may switch between a third person perspective and a first-person perspective ([0024]).  Bridgeman further discloses In some embodiments, the trainer or observer may display the real-time view of any connected VR user, switching freely between them, and even show multiple views at the same time without sacrificing their own free-roaming view of the environment ([0076]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bridgeman into that of Valli and to modify system of Valli and to display at the presenter viewing device: a first virtual reality environment including a first participant control asset such that the presenter can interact with a first remote participant, via the first participant controlled asset in the first virtual reality environment, without the presenter being immersed in the first virtual reality environment and a second virtual reality environment including a second participant control asset such that the presenter can interact with a second remote participant, via the second participant controlled asset in the second virtual reality environment, without the presenter being immersed in the second virtual reality environment in order to allow a local trainer to observe and interact with a remote trainee sees during a virtual reality training procedure.

Regarding Claim 2, Valli discloses wherein the one or more controls or sensors are an input device configured to adjust the first participant controlled asset within the first virtual reality environment or the second participant controlled asset within the second virtual reality environment ([0043]: In some embodiments, the virtual viewpoint can be chosen by the users …, the user can change his/her virtual viewpoint with interactions with a keyboard or mouse, or any other similar action).

Regarding Claim 3, Valli discloses wherein the participant controlled asset is an avatar representation of the remote participant for display in that one of the plurality of virtual reality environments ([0005]: A virtual meeting site in a collaborative virtual environment may thus include a window to each remote meeting site, thus providing realistic views and natural depth cues when other participants in the meeting (who may be represented by an avatar in the virtual environment) change their viewpoint (the avatar's position) in the virtual meeting space).

Regarding Claim 4, Valli discloses wherein the participant controlled asset is perceived to experience that one of the plurality of virtual reality environments differently through a display on a participant viewing device compared to the display on the presenter viewing device (Fig.6 and Fig.7: notice the participant controlled asset which is avatar 510 is perceived differently on a display of the presenter viewing device, see Fig.6 and a display of a participant represented by avatar 515, see Fig.7.   Also see [0034]: The reconstructed views allow perspective changes to show natural depth cues, parallax, perspective and other depth cues when a virtual viewpoint is changed  and [0044]: In other embodiments, the rendered first perspective projection stream is displayed for a second participant and the rendered second projection stream is displayed for a third participant, e.g.  various perspective projection streams of the 3D-data stream may be simultaneously displayed for different participants at different virtual viewpoints.  Note Valli’s system supports different perspective views even within a same virtual meeting room).

    PNG
    media_image6.png
    706
    521
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    402
    753
    media_image7.png
    Greyscale

Regarding Claim 5, Valli discloses In some embodiments, the virtual viewpoint can be chosen by the users.  Additionally, the virtual viewpoint can correspond to user's eye positions ([0043]) and In other embodiments, the second participant may be able to “walk” his/her avatar around the virtual meeting space for any arbitrary virtual viewpoint, or move around his/her remote site freely (also changing the virtual viewpoint) ([0041]).  Therefore it would have been obvious to a POSITA before the effective filing date of the claimed invention to add the limitation of wherein that one of the plurality of virtual reality environments displayed at the presenter viewing device does not include the streaming asset since when participant 510 turns his/her eye back to the wall (one of arbitrary virtual viewpoint), the streaming asset of participant 506 (the presenter) will not be within the viewpoint of participant 510.

Regarding Claim 6, Valli discloses wherein the streaming asset is updated in near real-time based on progress of the presentation ([0034]: In some embodiments, the reconstructed views shown in FIGS.  3A-3C may be live video feeds of the user within the user's background).

Regarding Claim 7, Valli discloses wherein the remote participant can affect the streaming asset content by changing the position or activity of the remote participant's avatar (Fig.3A-C and [0032]: FIGS.  3A-3C show an exemplary embodiment of a reconstructed 3D view.  In the views of FIGS.  3A-3C, a live human user may be depicted within a real background.  FIGS.  3A-3C depict a user standing behind a desk with an object on the desk.  In some embodiments the desk with the object on it may be part of the user's actual environment captured by a 3D video.  In some embodiments the desk with the object may be part of a virtually rendered environment, in the case that the user is a reconstructed avatar.  FIG.  3A depicts a head-on view, while FIGS.  3B and 3C depict perspectives from the left and right, respectively.  Notice different angle of the video image of the presenter due to viewpoint’s change).

    PNG
    media_image8.png
    765
    269
    media_image8.png
    Greyscale

Regarding Claim 8, Valli further discloses further comprising receiving information from the virtual reality environment generation system that locates additional avatars in that one of the plurality of virtual reality environments, wherein the additional avatars that are also are experiencing the streaming asset in respective one of the plurality of virtual reality environments (Fig.6: notice additional avatars are experiencing the streaming asset shown in 520).

Regarding Claims 21-22, Valli discloses wherein each of the plurality of presenter viewing devices is a two-dimensional display device and wherein the two-dimensional display device is a video monitor ([0035]: FIGS.  3A-3C may be displayed as a 2D projection on a conventional 2D monitor).

Regarding Claim 23, Valli discloses wherein virtual reality environment displayed at presenter viewing device includes the participant controlled asset displayed as perceived from a location of the streaming asset in the virtual reality environment (Fig.6: notice avatar 505).

Regarding Claim 24, Valli discloses wherein the processor is further configured to display a secondary asset associated with the live presentation adjacent the participant controlled asset and each of the additional avatars (Fig.6: notice the table and cup on the table shown in Fig.6).

Regarding Claim 27, Valli discloses wherein embedding the streaming asset into the first virtual reality environment for display to the first remote participant comprises locating the streaming asset within the first virtual reality environment at a position that is directly in front of the first participant controlled asset (Fig.6: the cup is interpreted as the first participant controlled asset and the video stream of the presenter is interpreted as the streaming asset).

Regarding Claim 28, Valli discloses wherein embedding the streaming asset into the second virtual reality environment for display to the second remote participant comprises locating the streaming asset within the second virtual reality environment at a position that is directly in front of the second participant controlled asset (Fig.6: the cup is interpreted as the second participant controlled asset and the video stream of the presenter is interpreted as the streaming asset.  Note Valli teaches every virtual meeting participant is able to receive a stream based on his/her his/her perspective.  See [0005]: A virtual meeting site in a collaborative virtual environment may thus include a window to each remote meeting site, thus providing realistic views and natural depth cues when other participants in the meeting (who may be represented by an avatar in the virtual environment) change their viewpoint (the avatar's position) in the virtual meeting space.  Also see [0044]: In other embodiments, the rendered first perspective projection stream is displayed for a second participant and the rendered second projection stream is displayed for a third participant, e.g.  various perspective projection streams of the 3D-data stream may be simultaneously displayed for different participants at different virtual viewpoints.  The second participant can have a cup in front of him too).

Claims 9-14 and 17 are rejected under 35 U.S.C.  103 as being unpatentable over Valli (US 2017/0339372 A1).
Regarding Claim 9, Valli discloses a content capture system for creating a virtual reality asset in near real-time ([0004]: a mixed-reality telepresence system that combines real-time reconstructed meeting spaces into a combined synthetic 3D scene), comprising:
a plurality of viewing devices, each of the plurality of viewing devices being suitable for displaying display information from one of a plurality of virtual reality environments ([0031]: In the exemplary view 100, the users share a common meeting environment and have mobility to move in the 3D space.  [0049]: In some embodiments, the virtual viewpoint is changed by a local user, a remote user, or automatically during the compilation of 3D reconstructions (for example when including more users/sites to the telepresence session.  It would have been obvious that local user and remote user have different their separate viewing devices since they are at different locations);
a capture device configured to capture a real world activity ([0067]: a digital camera (for photographs or video).  [0034]: the reconstructed views shown in FIGS.  3A-3C may be live video feeds of the user within the user's background);
an information transmission device ([0059]: Various components of the system 1000 may have wireless transmit and receive capabilities and are able to be carried out by a wireless transmit/receive unit (WTRU).  Also see Fig.12: Transceiver 1220) in communication with a virtual reality environment generation system (Fig.10 system 1000 and Fig.12 server 1202, see [0069]) suitable for generating display information for display on each of the plurality of viewing devices defining some portion of the plurality of virtual reality environments ([0007]: rendering a first perspective projection stream of the received 3D-data stream from a first virtual viewpoint; displaying the rendered first perspective projection stream in the virtual window for the first virtual viewpoint; rendering a second perspective projection stream of the received 3D-data stream from a second virtual viewpoint; and displaying the rendered second perspective projection stream in the virtual window for the second virtual viewpoint);
a non-transitory memory containing computer-readable instructions ([0074]: the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor) operable to simultaneously display and adjust the display information in two or more of the plurality of virtual reality environments ([0032]: The view is a high-quality 3D model or 3D-data stream created for each user in real-time.  [0042]: The virtual meeting room 800 includes a virtual lobby, and multiple 3D views, or cabinets, and is similar to the meeting room 400); and
a processor (Fig.10: Processor 1015 and Fig.12 Processor 1218) configured to process instructions for carrying out the following steps for simultaneously ([0004]: This disclosure describes a mixed-reality telepresence system that combines real-time reconstructed meeting spaces into a combined synthetic 3D scene.  The present disclosure provides systems and methods for providing a telepresence system that includes a display of a real-time three-dimensional (3D) reconstruction) adjusting and displaying information in two or more of the plurality of virtual reality environments ([0005]: A virtual meeting site in a collaborative virtual environment may thus include a window to each remote meeting site, thus providing realistic views and natural depth cues when other participants in the meeting (who may be represented by an avatar in the virtual environment) change their viewpoint (the avatar's position) in the virtual meeting space):
receive information captured on the capture device related to a real world activity ([0034]: the reconstructed views shown in FIGS.  3A-3C may be live video feeds of the user within the user's background);
transmit the information to the virtual reality environment generation system for converting the information to a corresponding streaming asset that is embedded into each of the plurality of virtual reality environments and for subsequent transmission to an instance of that virtual reality environment on one of the plurality of viewing devices ([0032]: The view is a high-quality 3D model or 3D-data stream created for each user in real-time),
receive virtual reality environment information from the virtual reality environment generation system, first virtual reality environment information corresponding to position or orientation of a first participant controlled asset of a first participant that is engaging with the streaming asset ([0007]: rendering a first perspective projection stream of the received 3D-data stream from a first virtual viewpoint; displaying the rendered first perspective projection stream in the virtual window for the first virtual viewpoint),
receive virtual reality environment information from the virtual reality environment generation system, second virtual reality environment information corresponding to position or orientation of a second participant controlled asset of a second participant that is engaging with the streaming asset ([0007]: rendering a second perspective projection stream of the received 3D-data stream from a second virtual viewpoint; and displaying the rendered second perspective projection stream in the virtual window for the second virtual viewpoint), and
simultaneously displaying the first participant controlled asset in a first virtual reality environment on a first viewing device and the second participant controlled asset in a second virtual reality environment on a second viewing device ([0044]: simultaneously displaying the first participant controlled asset in a first virtual reality environment on a first viewing device and the second participant controlled asset in a second virtual reality environment on a second viewing device.  Valli does not explicitly recite the first perspective virtual reality is displayed on the first viewing device and the second perspective virtual reality is displayed on the second viewing device.  However Valli discloses the virtual reality system is for both local and remote user, see [0049]: the virtual viewpoint is changed by a local user, a remote user.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Valli and to simultaneously display the first perspective virtual environment on a first local user and the second perspective virtual environment on a second remote user in order to allow both local and remote uses to experience a specific viewpoint to their preference or current viewpoints).

Regarding Claim 10, Valli discloses wherein a participant controlled asset is an avatar representation of a participant viewing the streaming asset content ([0005]: A virtual meeting site in a collaborative virtual environment may thus include a window to each remote meeting site, thus providing realistic views and natural depth cues when other participants in the meeting (who may be represented by an avatar in the virtual environment) change their viewpoint (the avatar's position) in the virtual meeting space).

Regarding Claim 11, Valli discloses wherein the streaming asset is a video feed of the real world activity (Claim 9: wherein the 3D-data stream depicting the first participant is a live video feed of the participant in a remote meeting site).

Regarding Claim 12, Valli discloses wherein the real world activity is a presentation (Fig.1 and 6.  The Examiner takes Official Notice on page 35 of Non-Final Rejection on 18 March 2021 and Applicant fails to traverse the Examiner’s assertion of the Official Notice therefore it is taken to be admitted prior art that a person at a meeting or gathering may give a presentation.  The benefits of combining this well-known knowledge would have been to promote remote education or training).

Regarding Claim 13, Valli discloses wherein the streaming asset is transmitted in near real-time as the presentation progresses ([0040]: In various embodiments, a user can choose to be displayed as an avatar, as a real-time reconstruction in their actual environment).

Regarding Claim 14, Valli discloses wherein 
the first participant controlled asset display on the first viewing device is continually updated allowing feedback for the first participant's engagement with the streaming asset; and the second participant controlled asset display on the second viewing device is continually updated allowing feedback for the second participant's engagement with the streaming asset ([0044]: A virtual meeting space is rendered, the virtual meeting space having a virtual window for display of the first participant.  A first perspective projection stream is rendered of the received 3D-data stream from a first virtual viewpoint, which is displayed in the virtual window for the first virtual viewpoint.  A second perspective projection stream of the received 3D-data stream is rendered from a second virtual viewpoint, and displayed in the virtual window for the second virtual viewpoint.  [0032]: The view is a high-quality 3D model or 3D-data stream created for each user in real-time).

Regarding Claim 17, Valli discloses further comprising displaying the second participant controlled asset in the first virtual reality system on the first display device (Fig.6: notice multiple participants’ avatars are displayed).

Claims 18-19 are rejected under 35 U.S.C.  103 as being unpatentable over Valli (US 2017/0339372 A1) as applied to Claim 12 above, and further in view of Bridgeman et al.  (US 2019/0304188 A1).
Regarding Claim 18, Valli discloses wherein each of the plurality of viewing devices is a two-dimensional video monitor ([0035]: FIGS.  3A-3C may be displayed as a 2D projection on a conventional 2D monitor) that allows a presenter of the presentation to engage with each of a plurality of participants, via a corresponding participant controlled asset in a corresponding virtual reality environment, ([0034]: Such embodiments allow more natural interaction between participants, a main example being more natural eye-contact).
But Valli fails to explicitly recite allowing a presenter of the presentation to engage with each of a plurality of participants, via a corresponding participant controlled asset in a corresponding virtual reality environment, without the presenter being immersed in any of the plurality of virtual reality environments.  
However Bridgeman, in the same field of endeavor, discloses a system for multi-user virtual reality (VR) remote training ([0005]).  Bridgeman discloses in some embodiments, multiple users may engage in the same simulated environment.  A user may switch between a third person perspective and a first-person perspective ([0024]).  Bridgeman further discloses In some embodiments, the trainer or observer may display the real-time view of any connected VR user, switching freely between them, and even show multiple views at the same time without sacrificing their own free-roaming view of the environment ([0076]).  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Bridgeman into that of Valli and to modify system of Valli and to allow a presenter of the presentation to engage with each of a plurality of participants, via a corresponding participant controlled asset in a corresponding virtual reality environment, without the presenter being immersed in any of the plurality of virtual reality environments through multiple views of remote uses at the same time in order to allow a local trainer to observe and interact with a remote trainee during a virtual reality training procedure.

Regarding Claim 19, Valli discloses , further comprising receiving biographical information from the virtual reality environment generation system corresponding to the first participant or the second participant; and displaying the biographical information on a viewing device relative to the corresponding first participant or second participant ([0046]: In some embodiments, a transition between an avatar representation and a 3D reconstruction is accompanied by additional cues.  The additional cues may include any of the following: …, graphical and textual annotations, and audio cues.  Since Applicant fails to traverse Official Notice the Examiner made in Non-final on March 18 2021 and therefore it is taken to be admitted prior art that it had been known to a POSITA that biographical information of at least one participant/present may be shared with at least some participant.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine with Valli’s teaching on textual annotations with respect to an avatar.  The suggestion/motivation would have been in order to provide participant with more “cues” of the context.  The participants may become more engaged in the meeting or gathering).

Claims 20 and 26 are rejected under 35 U.S.C.  103 as being unpatentable over Valli (US 2017/0339372 A1).
Regarding Claim 20, Valli discloses a virtual reality system([0004]: a mixed-reality telepresence system that combines real-time reconstructed meeting spaces into a combined synthetic 3D scene) for providing personalized 2-way interaction ([0022]: Embodiments that are described herein are designed such that user's interaction with a conferencing system permits real-time reconstruction of 3D views) for partitioned virtual reality environments, comprising:
a viewing device suitable for displaying display information from a virtual reality environment (Fig.4/6 and [0039]: FIG.  6 depicts a first perspective projection stream of a received 3D data stream of the virtual meeting space 500 from a viewpoint occupied by avatar 505.  The view in FIG.  6 is a first perspective projection stream from a first virtual viewpoint occupied by avatar 505.  A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500.  A 3D view such as the view of FIG.  6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505));
an information transmission device ([0059]: Various components of the system 1000 may have wireless transmit and receive capabilities and are able to be carried out by a wireless transmit/receive unit (WTRU).  Also see Fig.12: Transceiver 1220) in communication with a virtual reality environment generation system (Fig.10 system 1000 and Fig.12 server 1202, see [0069]) suitable for generating the display information for display on the viewing device (Fig.12: Display 1228) defining the virtual reality environment ([0005]: A virtual meeting site in a collaborative virtual environment may thus include a window to each remote meeting site, thus providing realistic views and natural depth cues when other participants in the meeting (who may be represented by an avatar in the virtual environment) change their viewpoint (the avatar's position) in the virtual meeting space) having a participant controlled asset ([0040]: avatar), and a streaming asset ([0034]: In some embodiments, the reconstructed views shown in FIGS.  3A-3C may be live video feeds of the user within the user's background);
one or more controls or sensors suitable to allow a user to interact with the virtual reality environment ([0043]: In some embodiments, the virtual viewpoint can be chosen by the users.  Additionally, the virtual viewpoint can correspond to user's eye positions… the user can change his/her virtual viewpoint with interactions with a keyboard or mouse, or any other similar action.  Valli does not explicitly recite including sensors.  Valli teaches or suggests that the user’s eye controls the virtual viewpoint.  Therefore Valli teaches or suggests a user is able to interact with the virtual reality environment through avatar’s line of sight.  It would have been obvious to a POSITA to include one or more sensors to monitor user’s eye position in order to update the virtual viewpoint according to user’s eye position);
a non-transitory memory containing computer-readable instructions ([0074]: the methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer-readable medium for execution by a computer or processor) operable to display and adjust the display information in the virtual reality environment ([0032]: The view is a high-quality 3D model or 3D-data stream created for each user in real-time.  [0042]: The virtual meeting room 800 includes a virtual lobby, and multiple 3D views, or cabinets, and is similar to the meeting room 400); and
a processor (Fig.10: Processor 1015 and Fig.12 Processor 1218) configured to process instructions for carrying out the following steps for adjusting and displaying information in the virtual reality environment ([0005]: A virtual meeting site in a collaborative virtual environment may thus include a window to each remote meeting site, thus providing realistic views and natural depth cues when other participants in the meeting (who may be represented by an avatar in the virtual environment) change their viewpoint (the avatar's position) in the virtual meeting space):
locating the participant controlled asset (Fig.6: notice four other virtual avatars) in a virtual region in the virtual reality environment, the virtual region including one or more virtual assets that the participant controlled asset can engage with (Fig. 6: virtual desk and chair.  Also see [0038]: FIG.  5 depicts a top-down view of a virtual meeting space 500.  As shown, virtual meeting space 500 includes avatars 505, 510 and 515, as well as virtual window 520.  A meeting table is shown in the center of the virtual meeting space, however any virtual objects may be rendered within the virtual meeting space such as virtual chairs, plants, paintings, wallpaper, windows, and any other virtual objects known to one of skill in the art),
locating the streaming asset within the virtual reality environment, the streaming asset comprising a secondary asset that a presenter is using (the actual desk the participant is using), locating a virtual asset (the virtual desk shown in Fig.6 around which avatars 510 and 515 etc sit) corresponding to the secondary asset adjacent the participant controlled asset ([0032]: FIGS.  3A-3C depict a user standing behind a desk with an object on the desk.  In some embodiments the desk with the object on it may be part of the user's actual environment captured by a 3D video.  In some embodiments the desk with the object may be part of a virtually rendered environment, in the case that the user is a reconstructed avatar.  Also see [0038]: FIG.  5 depicts a top-down view of a virtual meeting space 500.  As shown, virtual meeting space 500 includes avatars 505, 510 and 515, as well as virtual window 520.  A meeting table is shown in the center of the virtual meeting space, however any virtual objects may be rendered within the virtual meeting space such as virtual chairs, plants, paintings, wallpaper, windows, and any other virtual objects known to one of skill in the art.   Note if the presenter puts actual cups on the actual desk as a symbol to treat every participant, it would have obvious to a skilled person to render, on the virtual desk, virtual cups on the virtual desk in addition to the virtual desk is added as taught by Valli in ;0038).  Then the cups can be interpreted as the second asset and the virtual cups can be interpreted as the virtual asset corresponding to the second asset), and
receiving information from the virtual reality environment generation system that updates the streaming asset content ([0039]: FIG.  6 depicts a first perspective projection stream of a received 3D data stream of the virtual meeting space 500 from a viewpoint occupied by avatar 505.  The view in FIG.  6 is a first perspective projection stream from a first virtual viewpoint occupied by avatar 505.  A 3D reconstructed room appears through a window or 3D video screen 520 in the virtual meeting space 500.  A 3D view such as the view of FIG.  6 can be displayed on, for example, a two-dimensional computer monitor of a participant in the virtual meeting (in this example the participant represented by avatar 505).  Notice Fig.6 shows a real-time virtual reconstruction in a virtual environment, see [0040], seen by the presenter represented by avatar 505 on his viewing device).

Regarding Claim 26, Valli discloses wherein the secondary asset is controlled by the presenter (Fig.6: notice the cup.  It would have been obvious to a POSITA that the user is able to move the cup while using it).

Claim 25 is rejected under 35 U.S.C.  103 as being unpatentable over Valli (US 2017/0339372 A1) as applied to Claim 20 above, and further in view of Khalid (US 2019/0206129 A1).
Regarding Claim 25, Valli fails to explicitly disclose wherein information relating to the virtual asset corresponding to the secondary asset is transmitted separately to the virtual reality environment generation system separately from the streaming asset.
However Khalid, in the same field of endeavor, teaches or suggests wherein information relating to the virtual asset corresponding to the secondary asset is transmitted separately to the virtual reality environment generation system separately from the streaming asset (Khalid discloses a system 100 may present (e.g., render, prepare and transmit for rendering, etc.) video data and virtual reality data that are integrated such that 2D video content is viewable by a user within a persistent 3D virtual reality world as the user experiences the persistent 3D virtual reality world.  Khalid further discloses In certain such implementations, virtual reality provider system 202 may thus access the video data directly from media content provider system 204 by way of a data transfer 218-1, and may integrate the accessed video data with the virtual reality data prior to transmitting data stream 216, see [0039] or In certain such implementations, client-side system 208 may access (e.g., stream, download, etc.) video data from media content provider system 204 by way of a data transfer 218-2, and may integrate the video data with the virtual reality data included within data stream 21, see [0040] and Fig.2).  

    PNG
    media_image9.png
    695
    505
    media_image9.png
    Greyscale

Video data is changing constant but a user might not change his viewpoint every second.  Therefore it would have been obvious to one ordinary person skilled in the art before the effective filing date of the claimed invention to incorporate the teaching of Khalid into that of Valli and to transmitting information relating to the virtual asset corresponding to the secondary asset separately to the virtual reality environment generation system separately from the streaming asset in order to reduce bandwidth when there is no change regarding the streaming asset.  
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YINGCHUN HE/Primary Examiner, Art Unit 2613